              Case 2:20-cv-00433-RSM Document 28 Filed 06/29/20 Page 1 of 2




 1
 2
 3
 4
 5                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 6                                          AT SEATTLE
 7
 8    BRUCE BORJESSON,                                  Case No. C20-433-RSM
 9                   Plaintiff,                         ORDER GRANTING MOTION FOR
10                                                      EXTENSION OF TIME
                         v.
11
      WILMINGTON SAVINGS FUND SOCIETY
12    FSB, et al.,
13
                     Defendants.
14
            This matter comes before the Court on Plaintiff Bruce Borjesson’s Motion for
15
16   Extension of Time. Dkt. #26. Mr. Borjesson moves for an “[e]xtension of time or continuance

17   of hearing scheduled for July 3, 2020.” Id. at 1. He states he needs this extension because he
18
     “is 71 years old and operating by himself Pro Se,” and because his health “is poor at best with
19
     advancing Diabetes, heart conditions and swollen feet…. coupled with 3 full naps per day due
20
     to food allegies [sic] causes even more health problems and stress having to act as his
21
22   attorney.” Id. at 2. Mr. Borjesson expresses concern with having to appear in court given the

23   COVID-19 pandemic. Id. He also states that he has “no time left to properly respond to the
24
     issues of the hearing…” Id. He does not request a specific amount of additional time.
25
            As an initial matter, the Court would like to assure Mr. Borjesson that there are no in-
26
27   person hearings scheduled in this matter, no party has requested oral argument, and the Court

28



     ORDER GRANTING MOTION FOR EXTENSION OF TIME - 1
              Case 2:20-cv-00433-RSM Document 28 Filed 06/29/20 Page 2 of 2



     has no intention of ordering or directing Mr. Borjesson to appear in its courtroom in the
 1
 2   immediate future.

 3           There are two pending Motions to Dismiss in this case. One has been noted for
 4
     consideration on June 26, 2020. Dkt. #20. Mr. Borjesson failed to respond to that Motion in a
 5
     timely fashion and it is now ready for the Court’s consideration. The other Motion to Dismiss
 6
 7   is noted for consideration on July 3, 2020. Dkt. #21. This Motion will be considered on the

 8   papers and without an in-court appearance. Mr. Borjesson’s response brief is due today, June
 9   29, 2020. See LCR 7(b)(2); LCR 7(d)(3). The timing of this Motion violates Local Civil Rule
10
     7(j).
11
             Given this impending deadline, the Court does not have an opportunity to wait for
12
13   responsive briefing from Defendants. Although the Court could easily deny Mr. Borjesson’s

14   Motion as unclear and procedurally improper, in an abundance of caution and in order to
15   address the merits of this case the Court has concluded that a short extension is warranted given
16
     Mr. Borjesson’s health issues. The Court will extend the deadline for Mr. Borjesson’s response
17
     brief for the Motion to Dismiss at Dkt. #21 only. Mr. Borjesson’s response brief is now due
18
19   July 6, 2020. Any Reply brief is due July 10, 2020. There will be no further extensions.

20           Having considered the briefing and the remainder of the record, the Court hereby finds
21
     and ORDERS that Plaintiff Bruce Borjesson’s Motion for Extension of Time, Dkt. #26, is
22
     GRANTED as set forth above.
23
24           DATED this 29th day of June, 2020.

25
26
27                                                A
                                                  RICARDO S. MARTINEZ
28                                                CHIEF UNITED STATES DISTRICT JUDGE



     ORDER GRANTING MOTION FOR EXTENSION OF TIME - 2
